DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           BRENDAN LAMB,
                              Appellant,

                                    v.

    STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                        Appellee.

                              No. 4D21-131

                              [June 10, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward    County;   John   D.   Fry,   Judge;   L.T.  Case     Nos.
062014SC006584AXXXCE and 062018AP019222AXCCCE.

  Chad A. Barr and Virginia E. Davis Horton of the Law Office of Chad A.
Barr, P.A., Altamonte Springs, for appellant.

  Nancy W. Gregoire of Birnbaum, Lippman & Gregoire, PLLC, Fort
Lauderdale, and Christopher L. Kirwan and Maria F. Pero of Kirwan
Spellacy Danner Watkins & Brownstein, P.A., Fort Lauderdale, for
appellee.

PER CURIAM.

   Affirmed.

WARNER, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.